Title: From Thomas Jefferson to Francis Eppes, 23 July 1776
From: Jefferson, Thomas
To: Eppes, Francis


                    
                        Dear Sir
                        Philadelphia, July 23, 1776.
                    
                    We have nothing new here now but from the southward. The successes there I hope will prove valuable here, by giving new  spirit to our people. The ill successes in Canada had depressed the minds of many; when we shall hear the last of them I know not; everybody had supposed Crown Point would be a certain stand for them, but they have retreated from that to Ticonderoga, against everything which in my eye wears the shape of reason. When I wrote you last, we were deceived in General Washington’s numbers. By a return which came to hand a day or two after, he then had but 15,000 effective men. His reinforcements have come in pretty well since. The flying camp in the Jerseys under General Mercer begins to form, but not as fast as exigencies require. The Congress have, therefore, been obliged to send for two of our battalions from Virginia. I hope that country is perfectly safe now; and if it is, it seemed hardly right that she should not contribute a man to an army of 40,000, and an army too on which was to depend the decision of all our rights. Lord Howe’s fleet has not yet arrived. The first division sailed five days before he did, but report says it was scattered by a storm. This seems probable, as Lord Howe had a long passage. The two other divisions were not sailed when he came away. I do not expect his army will be here and fit for action till the middle or last of August; in the meantime, if Mercer’s camp could be formed with the expedition it merits, it might be possible to attack the present force from the Jersey side of Staten Island, and get rid of that beforehand; the militia go in freely, considering they leave their harvest to rot in the field.
                    I have received no letter this week, which lays me under great anxiety. I shall leave this place about the 11th of next month. Give my love to Mrs. Eppes, and tell her that when both you and Patty fail to write to me, I think I shall not be unreasonable in insisting she shall. I am, dear sir, Yours affectionately,
                    
                        Th. Jefferson
                    
                